DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2015/0273182) in view of Osborne (US 2007/0049847).
Regarding claim 1, Watanabe et al. discloses a catheter (“catheter 1a” of Fig. 5) comprising: a hollow shaft (“inner layer 20” and “distal end tip 50” of Fig. 5); and a coil body (“coil body 30” and “bonding portion 36” of Fig. 5) disposed around an outer periphery of the hollow shaft (20/50, see Fig. 5 illustrating how the coil body is disposed on an outer periphery of the hollow shaft) and comprising at least one spirally wound element wire (“wires 31” of Fig. 5), the coil body (30/36) comprising: a joint part (“bonding portion 36” of Fig. 5) having a ring shape or a substantially hollow cylindrical shape (see Fig. 5 and [0028], lines 2-7 indicating how, “bonding portion 36 is formed by melting the wires 31 included in the coil body 30” and note how, therefore, the bonding portion comprises both a “ring shape” due to the largely cylindrical shape of the coil body and lumen disposed within the joint part and a hollow cylindrical shape due to the circular cross-section and lumen disposed within the joint part making it hollow), at which a distal end portion of the coil body (30/36) is joined in a circumferential direction (see Fig. 5 illustrating how the joint part is attached to the coil body at a distal end portion of 
Osborne teaches a coil body (“outer coil 30” of Fig. 3) disposed around the outer periphery of a shaft (“core wire 28” of Fig. 4, see Fig. 3 illustrating how the coil body is disposed around the outer periphery of the shaft) and comprising at least one spirally wound element wire (“torque transfer coil 52,” “transition coil 54,” and “lead coil 56” of Fig. 3), the coil body (30) comprising: a stiff portion (“torque transfer coil 52” of Fig. 3-4, see [0036], lines 14-24 indicating how the stiff portion comprises the greatest stiffness among the spirally wound element wires) having a substantially hollow cylindrical shape (see Fig. 4 illustrating how the stiff portion comprises a hollow cylindrical shape); a coil main body (“lead coil 56” of Fig. 3-4, see [0036], lines 14-24 indicating how the coil main body comprises the lowest degree of stiffness), in which an outer shape of a cross section of the wire comprised by the coil main body taken in the axial direction is circular (see Fig. 3-4 illustrating a cross section of the coil main body taken in the axial direction and note how the cross section of the corresponding wire comprised by the coil main body is circular); and a transition part (“transition coil 54” of Fig. 3-4) located between the stiff portion (52) and the coil main body (56, see Fig. 3 illustrating how the transition part is located between 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the joint part of Watanabe et al. corresponds to a stiffer portion of the coil body than the coil main body due to the nature of forming the joint portion by bonding wires together (see [0028], lines 2-7 of Watanabe et al.). As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coil body of Watanabe et al. such that a width of a portion of the at least one spirally wound element wire of the coil body located between the joint part and the coil main body, this portion now corresponding to a transition part, widens toward the joint part as taught by Osborne. Since the joint part is positioned at the distal end of the coil body, such a modification would further provide the transition part located between the joint part and the coil main body, in which a width of the at least one element wire widens toward a distal end of the coil body. Such a modification would be advantageous because the inclusion of a transition part can prevent the formation of sudden, localized flex points (see [0040], lines 8-17 of Osborne). 
Regarding claim 3, Watanabe et al. in view of Osborne teaches all of the limitations of claim 1. Watanabe et al. further teaches wherein the coil body (30/36) is a multi-thread coil body (see [0019] and note how the “wires 31” which form the coil body are described with the plural language “wires” which indicates that coil body is a multi-threaded coil body) comprising a plurality of spirally wound 
Regarding claim 8, Watanabe et al. in view of Osborne teaches all of the limitations of claim 1. Watanabe et al. further teaches the catheter (1a) comprising a cover member (“outer layer 40” of Fig. 5) covering at least a part of the coil body (30/36, see Fig. 5 illustrating how the cover member covers the entire coil body) and provided on the outer periphery of the hollow shaft (20/50, see Fig. 5 illustrating how the cover member is provided on the outer periphery of the hollow shaft). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2015/0273182) in view of Osborne (US 2007/0049847) and Kanazawa et al. (US 2016/0279383).
Regarding claim 2, Watanabe et al. in view of Osborne teaches all of the limitations of claim 1. Neither Watanabe et al. nor Osborne teach wherein the coil body is a single-thread coil body consisting of a single spirally wound element wire.
Kanazawa et al. teaches a coil body (“coil body 40” of Fig. 6) comprising at least one spirally wound element wire (“stranded wire 50” of Fig. 6), the coil body (40) comprising: a joint part (“distal end portion 42” of Fig. 6) having a ring shape (see Fig. 6 illustrating how the joint part comprises a ring shape), at which a distal end portion of the coil body (40) is joined in a circumferential direction (see Fig. 6 illustrating how the distal end portion of the coil body is joined in a circumferential direction to form the joint part); a coil main body (see Fig. 6 and note how coil main body corresponds to portion of coil body which is proximal relative to the joint part) located at a proximal side of the joint part (42) in an axial direction of the coil body (40, see Fig. 6 illustrating how the coil main body is located at a proximal side of the joint part). Kanazawa et al. further teaches wherein the coil body (40) is single-thread coil 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coil body of Watanabe et al. in view of Osborne such that the coil body is a single-thread coil body consisting of a single spirally wound element wire as taught by Kanazawa et al. Kanazawa et al. teaches that coil body designs comprising a plurality of spirally wound element wires and coil body designs comprising a single spirally wound element wire may be interchangeable with one another (see [0006] of Kanazawa et al. indicating how, “the coil body is formed by winding a single piece of wire into a single line (single line coil body) or a plurality of wires into a multi-line (multi-line coil body)”). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2015/0273182) in view of Osborne (US 2007/0049847) and Burkett (US 2014/0276117).
Regarding claim 4, Watanabe et al. in view of Osborne teaches all of the limitations of claim 3. Neither Watanabe et al. nor Osborne teach, however, wherein a width of each of all of the plurality of element wires in the transition part widens toward the distal end of element wire.
Burkett teaches a coil body (“elongate body 102” of Fig. 1, see [0030] indicating how, “the distal section 114 of the flexible elongate member 102 includes a spiral cut that extends along the length of the intravascular device” and note how, therefore, the “elongate body 102” corresponds to a coil body) comprising a spirally wound wire (see Fig. 3 illustrating how the coil body comprises a “spiral cut 132” which forms a spirally wound wire from the portions of the coil body which are not removed by “spiral cut 132”), the coil body (102) comprising: a transition part (“distal section 114” of Fig. 1 and Fig. 3) located between a proximal end (122) and a distal end (124), in which a width of the of the wire (see Fig. 3 illustrating how spiral wire is formed by creation of “spiral cut 132”) widens toward the proximal end 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coil body of Watanabe et al. in view of Osborne such that the width of each of the wires in the transition part gradually widens as taught by Burkett. Such a modification would provide wherein a width of each of all of the plurality of element wires in the transition part widens toward the distal end of element wire. Such a modification would be advantageous because it has been found that relatively abrupt transitions in flexibility in intravascular devices can result in poor handling characteristics of the intravascular device in some situations (see [0030], lines 26-31 of Burkett). 
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2015/0273182) in view of Osborne (US 2007/0049847) and Klint (US 2002/0072689).
Regarding claim 5, Watanabe et al. in view of Osborne teaches all of the limitations of claim 3. Neither Watanabe et al. nor Osborne, however, teach wherein a thickness of the joint part is smaller than a diameter of any of the plurality of element wires in the coil main body. 
Klint teaches a coil body (“elongate tubular member 1” of Fig. 1) disposed around an outer periphery of a shaft (“core member 2” of Fig. 1) and comprising a plurality of spirally wound element wires (“wires 6, 7, 8” of Fig. 1), the coil body (1) comprising: a joint part (“second segment 9” of Fig. 1, see Fig. 1 illustrating how the wires are uniform in shape and joined to one another and, therefore “second segment 9” corresponds to a joint part) having a ring shape (see Fig. 1 illustrating how the distal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coil body of Watanabe et al. in view of Osborne such that the thickness of the joint part is smaller than a diameter of any of the plurality of element wires in the coil main body as taught by Klint. Such a modification would be advantageous because it provides the joint segment with flexibility and allows the joint segment to be bent (see [0007] of Klint). 
Regarding claims 6-7, 
Klint further teaches wherein a thickness of each of the plurality of element wires (6/7/8) in the transition part (10) decreases toward the distal end of the element wire until the thickness is the same as the thickness of the joint part (9, see Fig. 1 illustrating how the thickness of the each of the plurality of element wires in the transition part decreases toward the distal end of the element wire until the thickness is the same as the thickness of the joint part).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coil body of Watanabe et al. in view of Osborne and Klint such that a thickness of each of all of the plurality of element wires in the transition part decreases toward the distal end of the element wire until the thickness is the same as the thickness of the joint part. Such a modification provides wherein a thickness of at least one of the plurality of element wires in the transition part decreases toward the distal end of the element wire until the thickness is the same as the thickness of the joint part. Furthermore, such a modification would be advantageous because it provides a means for connecting the joint part to the coil main body (see [0036], lines 6-13 of Klint). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290.  The examiner can normally be reached on 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783         
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783